TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00124-CR
                                         NO. 03-02-00125-CR
                                         NO. 03-02-00126-CR




                                        Danny Macy, Appellant

                                                     v.

                                     The State of Texas, Appellee




         FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
        NOS. 3010360, 3010361 & 3010362, HONORABLE BOB PERKINS, JUDGE PRESIDING




                In each of these causes, the district court found appellant Danny Macy guilty of aggravated

assault. See Tex. Pen. Code Ann. ' 22.02 (West 1994). Appellant=s court-appointed attorney filed a brief

concluding that the appeals are frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record demonstrating why

there are no arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v.

State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.

1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137

(Tex. Crim. App. 1969). A copy of counsel=s brief was delivered to appellant, and appellant was advised

of his right to examine the appellate records and to file a pro se brief. No pro se brief has been filed.
                 We have reviewed the records and counsel=s brief and agree that the appeals are frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel=s motions

to withdraw are granted.

                 The judgments of conviction are affirmed.




                                                 __________________________________________

                                                 Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices Patterson and Puryear

Affirmed

Filed: November 15, 2002

Do Not Publish




                                                    2